Carley, Chief Judge.
Appellant was tried before a jury on a charge of aggravated as*870sault and was found guilty but mentally ill. She appeals from the judgment of conviction and sentence entered by the trial court on the jury’s verdict.
Decided September 12, 1990.
Kenneth L. Chalker, Jr., for appellant.
Thomas J. Charron, District Attorney, Charles M. Norman, Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, for appellee.
Appellant’s sole enumeration urges that the trial court erred in failing to direct a verdict of not guilty by reason of insanity.
“To support a finding that a defendant is not guilty of a criminal act under OCGA § 16-3-3, it must appear: (1) that the defendant was laboring under a delusion; (2) that the criminal act was connected with the delusion under which the defendant was laboring; and (3) that the delusion was as to a fact which, if true, would have justified that act. [Cits.]” Stevens v. State, 256 Ga. 440, 442 (350 SE2d 21) (1986). The evidence in the instant case was conflicting as to whether appellant was acting under a delusional compulsion at the time she committed the act for which she was being tried. Accordingly, the trial court did not err in failing to direct a verdict of not guilty by reason of insanity. “In reviewing a verdict of guilty but mentally ill in a case where the appellant relies on OCGA § 16-3-3, [the appellate] court determines whether, construing the evidence in favor of the verdict, a rational trier of fact could have concluded that the appellant failed to show by a preponderance of the evidence that his will was overmastered by a delusional compulsion which caused [appellant] to commit the act or acts that led to . . . indictment, trial and conviction. [Cit.] This court concludes, under the [evidence adduced at trial], that a rational trier of fact could have concluded that a preponderance of the evidence did not show that [appellant committed aggravated assault] as a result of a delusional compulsion that overmastered [her] will. [Cit.]” Eason v. State, 256 Ga. 701, 704 (1) (353 SE2d 188) (1987).

Judgment affirmed.


McMurray, P. J., and Sognier, J., concur.